MARCUS and KIMBALL, Justices
(concurring).
We agree fully with the majority’s conclusion that the trial court erred in issuing the warrant of forfeiture on July 8, 1992 based on information available to the state but not reduced to affidavit form. However, the record indicates that on July 13, 1992, the state submitted an affidavit containing the same information in support of probable cause. Since the state’s application is now in proper form, the court may issue a new warrant of seizure under La. R.S. 40:2606.